DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               YANIV OFFIR,
                                 Appellant,

                                     v.

 WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
   TRUST, NOT INDIVIDUALLY, BUT AS TRUSTEE FOR PRETIUM
 MORTGAGE ACQUISITION TRUST, as assignee of CITIMORTGAGE,
 INC., Successor by merger to ABN AMRO MORTGAGE GROUP, INC.,
        SAMANTHA DOGGETT a/k/a SAMANTHA OFFIR, and
                     BANK OF AMERICA, NA.,
                              Appellees.

                                No. 4D19-59

                           [January 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank David Ledee, Judge; L.T. Case No. CACE12-
017033.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellant.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman LLP,
Tampa, for appellee Wilmington Savings Fund Society, FSB.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.